Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendments received 07/19/2022.

Claim 1 is cancelled. 
Claims 2 – 21 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
“A memory module is disclosed.” Is repetitive of the title.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2 – 4, 6, 8 – 18, and 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 4, 6, 7, 9 – 11, 13, 14, 19, and 20 of U.S. Patent No. 11,347,608 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 2 – Application 17/744,347
Claim 1 – Patent 11,347,608
An integrated circuit (IC) device, comprising: 
A memory module comprising: a substrate; integrated circuit (IC) memory chips disposed on the substrate; 
a primary interface for communicating with a memory controller; 
an IC buffer mounted on the substrate and having a primary interface for communicating with a memory controller and 
a secondary interface for communicating with at least one IC memory device; 
a secondary interface for communicating with at least one of the IC memory chips, 
repair logic to carry out repair operations for defective storage locations in the at least one IC memory device, 
the IC buffer including repair logic to carry out repair operations for defective storage locations in the at least one of the IC memory chips; and 
the repair logic including a repair interface for coupling to repair storage, the repair interface to transfer repair information associated with the defective storage locations of the at least one IC memory device.
an IC memory repair device responsive to the repair logic and dedicated to storing repair information associated with at least one of the IC memory chips.


One of ordinary skill in the art would clearly recognize independent claim 2, of application 17/744,347 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,347,608. Specifically, both claim 2, of the current application 17/744,347, and claim 1, of patent 11,347,608 discloses: a primary interface for communicating with a memory controller; a secondary interface for communicating with at least one IC memory device; repair logic to carry out repair operations for defective storage locations in the at least one IC memory device. 
One of ordinary skill in the art would recognize the integrated circuit disclosed by claim 2, of the current application 17/744,347, as a broad recitation of the operations performed by the memory module disclosed in claim 1 of Patent 11,347,608. An integrated circuit performing the operations of the disclosed memory module and the memory module capable of performing the disclosed operations of the integrated circuit would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the integrated circuit of claim 2, of the current application 17/744,347, as performing the operations of the memory module of claim 1, of U.S. Patent 11,347,608, and as such are obvious variants of each other.

Claim 3 – Application 17/744,347
Claim 2,3 – Patent 11,347,608
Claim 4 – Application 17/744,347
Claim 4 – Patent 11,347,608
Claim 6 – Application 17/744,347
Claim 3 – Patent 11,347,608
Claim 8 – Application 17/744,347
Claim 1 – Patent 11,347,608
Claim 9 – Application 17/744,347
Claim 1, 7 – Patent 11,347,608
Claim 10 – Application 17/744,347
Claim 1, 6 – Patent 11,347,608
Claim 11 – Application 17/744,347
Claim 9 – Patent 11,347,608
Claim 12 – Application 17/744,347
Claim 10, 11 – Patent 11,347,608
Claim 13 – Application 17/744,347
Claim 13 – Patent 11,347,608
Claim 14 – Application 17/744,347
Claim 14 – Patent 11,347,608
Claim 15 – Application 17/744,347
Claim 1 – Patent 11,347,608
Claim 16 – Application 17/744,347
Claim 2, 3 – Patent 11,347,608
Claim 17 – Application 17/744,347
Claim 4 – Patent 11,347,608
Claim 18 – Application 17/744,347
Claim 19, 20 – Patent 11,347,608
Claim 20 – Application 17/744,347
Claim 3 – Patent 11,347,608


Allowable Subject Matter
Claims 5, 7, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

PARK; Min Su		US 20140050039 A1
Morimoto; Takashi et al.	US 20130121093 A1
KIM; Doo Gon		US 20110205796 A1
Blackmon; H. Lee et al.	US 20110047440 A1
Adsitt; Matthew L.		US 20070255982 A1
Shimizu, Mitsuru  et al.	US 20040213058 A1
Park; Jin-Young et al.	US 6574757 B1
Ohtani, Jun  et al.		US 20020196683 A1
repair logic to carry out repair operations for defective storage locations in the at least one IC memory device, the repair logic including a repair interface for coupling to repair storage, the repair interface to transfer repair information associated with the defective storage locations of the at least one IC memory device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111